DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on September 24, 2021.  As directed by the amendment, Claims 17, 18, 22, 23, 27-31, and 33-36 have been amended. Claims 37-38 are new claims.  Claims 19 and 32 have been canceled.  Claims 17, 18, 20-31, and 33-38 are pending in the instant application.
Regarding the Office Action filed June 25, 2021:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.  Please see below for more details.
Applicant has not resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been maintained.  Please see below for more details.
Applicant has resolved all rejections under 35 USC 112(d).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.  

Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It appears Applicant is attacking the Frank reference for not fulfilling the conditions claimed when the Schwaibold reference is being used to address the specific conditions claimed (Schwaibold: paragraph 0062).  It is already shown in Frank that the device is capable of reducing the pressure based on conditions (Frank: Column 13, Lines 45-60).  Additionally, Frank teaches that sensors can be used to adjust/control the flow of gas in a patient (Frank: Column 7, Lines 20-25).  As shown in the previous Office Action, it is well-established that the Franke-Schwaibold combination can perform the reduction of pressure based on the conditions claimed.
Regarding Schwaibold, Applicant argues Schwaibold does not teach an endotracheal tube or endotracheal cannula and believes it is not relevant.  Applicant also argues Schwaibold does not measure the tidal volume via the flow of respiratory gas and instead does so by an individuals’ parameters.  Applicant further argues Schwaibold does not start off with the measurement of a tidal volume obtained from the expiratory pressure and inspiratory pressure (Remarks: Pages 13-14).
Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It appears Applicant is attacking the Schwaibold reference for not having an endotracheal tube or endotracheal cannula.  The Frank reference already has these components (Frank: Column 6, Lines 60-67).  Frank establishes that the device can use non-invasive and invasive patient interfaces which makes Schwaibold relevant since it utilizes one of the non-invasive patient interfaces listed by Frank (respiratory mask).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tidal volume) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It appears the claims themselves do not mention the phrase “tidal volume”.  Despite Applicant arguing the claimed invention’s usage of tidal volume, the phrase is nowhere to be found in the claims.  Examiner suggests Applicant to claim the volume in the claims as “tidal volume”.  Even if Applicant was to claim it, Frank is capable of measuring the tidal volume (Frank: store in memory the following parameters: tidal volume, Column 12, Lines 40-50; detecting information such as maximum, minimum, and/or zero crossing for flow, pressure, or volume of patient’s respiration, Column 4, Lines 50-65; pressure sensing system for detecting pressure variations induced by patient respiration, flow sensing system that detects flows induced by patient’s respiration, Column 5, Lines 35-50).  Similarly, Schwaibold also discusses tidal volume (Schwaibold: paragraphs 0114, 0124, and 0125) and teaches about calculating the tidal volume from time periods of inspiration and expiration from the profile of patient flow (Schwaibold: paragraph 0069), determining the tidal volume through measurements 
Applicant’s arguments regarding the dependent claims have been fully considered and have been fully addressed by Examiner’s responses above.
Claim Objections
Claims 36 and 37 are objected to because of the following informalities:  
The phrase “faction of the volume V1 has flowed in a predefined time of” should be changed to --fraction of the volume V1 has flowed in a predefined time-- to correct the typographical and grammatical error (Claim 36, Line 3).
The phrase “pressure level” should be changed to --pressure-- to maintain consistency (Claim 36, Line 2; Claim 37, Line 2).
Appropriate correction is required.
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because the claim is dependent on canceled Claim 19.  See MPEP § 608.01(n).  For examination purposes and to expedite the prosecution, Claim 20 will be interpreted as being dependent on Claim 18. 

Claim Rejections - 35 USC § 112
Claims 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 states “the at least one sensor determining the flow and the analyzer determining a resulting volume V1 and storing it in the memory” (Line 10).  This statement is indefinite because it is unclear what is being stored in the memory.  It appears the applicant was trying to say both the flow and resulting volume are stored in the memory.  However, it is possible only one of them are stored in the memory.  Additionally, an earlier claim limitation indicates that the sensor is coupled to the analyzer and that the memory is for measurement values.  It is unclear if the memory is storing the resulting volume or just the flow.  Therefore, the values stored by the memory cannot be determined.  For examination purposes, the claim limitation will be interpreted as the memory is capable of storing both.  
Claim 38 states “a function of volume” (Lines 1-2).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say the volume is either the volume V1 or volume V2 in Claim 17.  However, it is unclear what volume this is referring to.  Additionally, it is unclear if this volume a new volume or the volumes mentioned in Claim 17.  Therefore, the identity of the volume cannot be determined.  For examination purposes, the claim limitation will be interpreted as the volumes mentioned in Claim 17.
Claim 36 is rejected for being dependent on rejected Claim 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, 20, 22, 23, 30, 31, 33-35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 6,467,477) in view of Schwaibold (US 2016/0067434).
Regarding Claim 17, Frank discloses a breathing apparatus (apparatus of Fig 8), wherein the apparatus comprises a respiratory gas source (62, Fig 8), a control unit (64, Fig 8) and a device (54, Fig 8) for connection to an endotracheal tube or endotracheal cannula (56, Fig 8; endotracheal tube, tracheal tube, Column 6, Lines 60-67), the control unit being connected to at least one sensor (68, Fig 8) for recording at least one measurement value (change in flow is detected by 68, Column 8, Lines 35-40) and comprising a pressure generator (60, Fig 8) for setting at least two pressure levels (60 outputs supply of breathing gas, 64 controls final pressure or flow of gas exiting system, Column 7, Lines 40-50; system 46 is a bi-level system that delivers different pressure or flow to patient depending on whether or not patient is in inspiratory or expiratory phase, Column 10, Lines 15-30; 82 has the same basic components of 46, Column 
Frank fails to disclose the pressure generator reducing the pressure to a pressure level which is lower than Pi2 only when the volume V2 has reached a predefined fraction of the volume V1.
However, Schwaibold, of the same field of endeavor, teaches a breathing device (Abstract) including the pressure generator (device comprises a respiratory gas source for generating a gas pressure, paragraph 0032) reducing the pressure (in the case of increasing tidal volume, the pressure assistance is reduced, paragraph 0062) to a pressure level (when it exceeds the setpoint value 11 of tidal volume, regulation begins and inspiratory pressure is reduced until it decreases back to its initial value, paragraph 0114; in the event of an increase in tidal volume 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a setpoint tidal volume to the controller and use that setpoint tidal volume to change the pressure delivered, as taught by Schwaibold, to ensure a comfortable and robust breathing of a patient even in the event of complex illnesses (Schwaibold: paragraph 0009) and to ensure the patients are ventilated sufficiently and a sufficiently large respiratory volume is provided (Schwaibold: paragraph 0040).  As established by Schwaibold, the device can utilize a setpoint tidal volume as a way to increase and decrease 
Regarding Claim 18, Frank-Schwaibold combination teaches the pressure Pi2 is higher than the pressure Pi1 (Frank: 139 and 141 are higher than 128, Fig 11B; some IPAP levels are higher than others, Fig 6) and corresponds to a predetermined maximum pressure Pmax (Frank: maximum pressure T2, pressure dial 74 can be used to set it and is prescribed by physician, Column 9, Lines 1-15; 82 has an adjustable maximum pressure setting control, Column 12, Lines 25-40).
Regarding Claim 20, Frank-Schwaibold combination teaches the claimed invention of Claim 19.  Frank-Schwaibold combination fails to teach the predetermined Pmax is from 1 to 6 mbar.
However, Frank-Schwaibold combination teaches the maximum pressure is adjustable by a user (Frank: Column 9, Lines 1-15; Column 12, Lines 25-40) and lists pressures that go from 5cmH2O (4.9 mbar) to 15cmH2O (14.7 mbar) (Frank: Column 9, Lines 10-25) since these are known pressure settings and that the maximum pressure can be adjusted depending on physician and preference.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum pressure to be in between 1 to 6 mbar, as taught by Frank-Schwaibold combination, since these are known pressure settings and that the maximum pressure can be adjusted depending on physician and preference.  Additionally, it is obvious to find this particular range of pressure values since discovering optimum or workable ranges can be done through routine experimentation.  See MPEP 2144.05 Section II Subsection A.

Regarding Claim 23, Frank-Schwaibold combination teaches the pressure generator, starting from the pressure Pe1, sets the pressure Pi2 (Frank: IPAP level 128 and EPAP level 130 can be increased or decreased over successive respiratory cycles in addition to or in place of changes in Gains, Column 13, Lines 45-60) and, in this case, the volume V2 is reached in a predetermined time (Schwaibold: adaptive adaptation is carried out with a predetermined ramp time after which the setpoint value is reached, paragraph 0030).
Regarding Claim 30, Frank-Schwaibold combination teaches the volume V2 is 60 - 95% of the volume V1 (Frank: setpoint tidal volume may be stored as a lower limit value, average of respiratory volume may be formed and then a predetermined percentage, like 95% or 90%, may be adopted as target value, paragraph 0062; as long as patient’s periodic respiration lies above predetermined setpoint tidal volume 11, regulation of pressure 40 is carried out around lower limit value 41, as soon as tidal volume 10 exceeds setpoint tidal volume value 11 again, pressure regulation returns to anticyclic regulation, pressure level is provided with an offset which decreases slowly so that pressure 40 oscillates around 41, paragraph 0125; measured tidal volume would reach the 90% or 95% of the average respiratory volume to cause the pressure to lower).

Regarding Claim 33, Frank-Schwaibold combination teaches the pressure profile is controlled as a function of flow (Frank: different pressure profiles can be selected following elapse of predetermined number of respiratory cycles to allow profile portion of pressure curve to vary as patient breathes, pressure delivered by ventilator to patient is determined based on product of first gain and signal indicative of rate of flow of breathing gas provided to such a patient in combination with a product of a second gain and signal indicative of a volume of breathing gas, Column 14, Lines 1-20; based on output of flow transducer 68, controller 66 can discern each respiratory cycle of patient to maintain a running count of the number of respiratory cycles, Column 8, Lines 35-45).
Regarding Claim 34, Franke-Schwaibold combination teaches the pressure generator, starting from the pressure Pi2, sets the pressure Pi1 when the volume V2 has reached the predefined fraction of the volume V1 (Frank: IPAP level 128 and EPAP level 130 can be increased or decreased over successive respiratory cycles in addition to or in place of changes in Gains, Column 13, Lines 45-60; Schwaibold: when it exceeds the setpoint value 11 of tidal volume, regulation begins and inspiratory pressure is reduced until it decreases back to its initial value, paragraph 0114; in the event of an increase in tidal volume 10, pressure 40 is reduced, paragraph 0124; as long as patient’s periodic respiration lies above predetermined setpoint tidal volume 11, regulation of pressure 40 is carried out around lower limit value 41, as soon as tidal 
Regarding Claim 35, Frank discloses a breathing apparatus (apparatus of Fig 8), wherein the apparatus comprises a respiratory gas source (62, Fig 8), a control unit (64, Fig 8) and a device (54, Fig 8) for connection to an endotracheal tube or endotracheal cannula (56, Fig 8; endotracheal tube, tracheal tube, Column 6, Lines 60-67), the control unit being connected to at least one sensor (68, Fig 8) for recording a measurement value (change in flow is detected by 68, Column 8, Lines 35-40) and comprising a pressure generator (60, Fig 8) for setting at least two pressure levels (60 outputs supply of breathing gas, 64 controls final pressure or flow of gas exiting system, Column 7, Lines 40-50; system 46 is a bi-level system that delivers different pressure or flow to patient depending on whether or not patient is in inspiratory or expiratory phase, Column 10, Lines 15-30; 82 has the same basic components of 46, Column 12, Lines 5-10) generated by the respiratory gas source and a memory (94, Fig 8) for the measurement values (82 has the capacity to measure and store in 94 parameters, Column 12, Lines 40-50), the at least one sensor being configured for measuring a flow (change in flow is detected by 68, Column 8, Lines 35-40) and being coupled to an analyzer (66, Fig 8) which determines a volume (respiratory cycle monitoring means comprises: means for determining volume of breathing gas provided to patient and to provide a second signal corresponding to said volume, wherein said control means controls pressure or flow based on first product of first gain and first signal in combination with second product of said second gain and said second signal, Claim 18), and the 
Frank fails to disclose the pressure generator reducing the pressure to a lower pressure level than Pi2 only when the volume V2 has reached a predefined fraction of the volume V1 and/or the flow has decreased to a predetermined level and/or the predefined fraction of the volume V1 has flowed in a predefined time.
However, Schwaibold, of the same field of endeavor, teaches a breathing device (Abstract) including the pressure generator (device comprises a respiratory gas source for generating a gas pressure, paragraph 0032) reducing the pressure (in the case of increasing tidal volume, the pressure assistance is reduced, paragraph 0062) to a lower pressure level than Pi2 (when it exceeds the setpoint value 11 of tidal volume, regulation begins and inspiratory pressure is reduced until it decreases back to its initial value, paragraph 0114; in the event of an increase in tidal volume 10, pressure 40 is reduced, paragraph 0124; as long as patient’s periodic respiration lies above predetermined setpoint tidal volume 11, regulation of pressure 40 is carried out around lower limit value 41, as soon as tidal volume 10 exceeds setpoint tidal volume value 11 again, pressure regulation returns to anticyclic regulation, pressure level is provided with an offset which decreases slowly so that pressure 40 oscillates around 41, paragraph 0125) only when the volume V2 (the instantaneous tidal volume that is measured, paragraph 0056) has reached a predefined fraction of the volume V1 (setpoint tidal volume may be stored as a lower limit value, average of respiratory volume may be formed and then a predetermined percentage, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a setpoint tidal volume to the controller and use that setpoint tidal volume to change the pressure delivered, as taught by Schwaibold, to ensure a comfortable and robust breathing of a patient even in the event of complex illnesses (Schwaibold: paragraph 0009) and to ensure the patients are ventilated sufficiently and a sufficiently large respiratory volume is provided (Schwaibold: paragraph 0040).  As established by Schwaibold, the device can utilize a setpoint tidal volume as a way to increase and decrease the pressure as the measured tidal volume changes.  This way, the pressure can stabilize along with the tidal volume.  The advantage of Schwaibold allows the device to provide a more adaptable ventilation that can be useful especially for a wider variety of patients.
Regarding Claim 37, Frank-Schwaibold combination teaches the pressure generator reduces the pressure level to a lower pressure level than Pi2 only when the flow has decreased to a predetermined level (Frank: flow transducer 68 fed to controller 66, uses information to control pressure/flow controller 64 to ensure the pressure/flow generating system 48 outputs flow of breathing gas to patient at selected pressure or flow rate, Column 8, Lines 10-20; Gain_insp is constant used during inspiration to boost pressure based on flow rate, Gain_exp is used during 
Regarding Claim 38, Frank-Schwaibold combination teaches the pressure profile is controlled as a function of volume (Frank: different pressure profiles can be selected following elapse of predetermined number of respiratory cycles to allow profile portion of pressure curve to vary as patient breathes, pressure delivered by ventilator to patient is determined based on product of first gain and signal indicative of rate of flow of breathing gas provided to such a patient in combination with a product of a second gain and signal indicative of a volume of breathing gas, Column 14, Lines 1-20).
Claims 21, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 6,467,477) and Schwaibold (US 2016/0067434) as applied to Claim 17, and in further view of Estes et al. (US 2004/0016433).
Regarding Claim 21, Frank-Schwaibold combination teaches the claimed invention of Claim 17.  Frank-Schwaibold combination fails to teach the predeterminable pressure profile corresponds to a pressure ramp of 50 - 380 ms.
However, Estes, of the same field of endeavor, teaches an apparatus for treatment of sleep apnea (Abstract) including the predeterminable pressure profile corresponds to a pressure ramp of 50 - 380 ms (circuitry triggers system into IPAP mode for 150 milliseconds, paragraph 0102; system will automatically trigger to IPAP mode for 200 milliseconds, paragraph 0107; ramp circuity affords simultaneous, independent identical or differential ramping of IPAP and EPAP, paragraph 0030) since these are known times for pressure ramps (paragraphs 0102 and 0107).

Regarding Claim 24, Frank-Schwaibold combination teaches the claimed invention of Claim 23.  Frank-Schwaibold combination fails to teach the predetermined time is 100 - 600 ms.
However, Estes, of the same field of endeavor, teaches an apparatus for treatment of sleep apnea (Abstract) including the predetermined time is 100 - 600 ms (circuitry triggers system into IPAP mode for 150 milliseconds, paragraph 0102; system will automatically trigger to IPAP mode for 200 milliseconds, paragraph 0107; ramp circuity affords simultaneous, independent identical or differential ramping of IPAP and EPAP, paragraph 0030) since these are known times for changing the pressure (paragraphs 0102 and 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a change in pressure between 100-600 ms, as taught by Estes, since these are known times for changing the pressure (paragraphs 0102 and 0107).  As shown with Estes, these times to change the pressure are known in the art.  
Regarding Claim 25, Frank-Schwaibold combination teaches the claimed invention of Claim 25.  Frank-Schwaibold combination also teaches the pressure generator, starting from the pressure Pe1, sets the pressure Pi2 (Frank: IPAP level 128 and EPAP level 130 can be increased or decreased over successive respiratory cycles in addition to or in place of changes in Gains, Column 13, Lines 45-60).
Frank-Schwaibold combination fails to teach the flow reaches a predetermined level.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller to account for the flow reaching a predetermined level of flow, as taught by Estes, to make it easier to end the inspiration cycle with increasing time into the cycle and if there is a leak, it will prevent the circuit from being locked in IPAP mode (Estes: paragraph 0104).  This improvement accounts for any leaks in the system and allows the device to adapt to changes in pressure levels based on flow.
Regarding Claim 26, Frank-Schwaibold-Estes-combination teaches the predetermined level of the flow is 5 - 20 l/min (Estes: if patient inhales at constant 500 cc per second, transition to EPAP will occur when his flow rate drops to 167 cc per second, 333 cc per second, or 500 cc per second, paragraph 0103; 167 cc per second (or cm3/s) is 10 l/min and 333 cc per second is 20 l/min).
Regarding Claim 27, Frank-Schwaibold combination teaches the claimed invention of Claim 17.  Frank-Schwaibold combination also teaches the pressure generator, starting from the pressure Pe1, sets the pressure Pi2 (Frank: IPAP level 128 and EPAP level 130 can be increased or decreased over successive respiratory cycles in addition to or in place of changes in Gains, Column 13, Lines 45-60) and, in this case, the volume V2 is reached in a time (Schwaibold: 
Frank-Schwaibold combination fails to teach the time of 300 - 400 ms.
However, Estes, of the same field of endeavor, teaches an apparatus for treatment of sleep apnea (Abstract) including the time is 150 or 200 ms (circuitry triggers system into IPAP mode for 150 milliseconds, paragraph 0102; system will automatically trigger to IPAP mode for 200 milliseconds, paragraph 0107; ramp circuity affords simultaneous, independent identical or differential ramping of IPAP and EPAP, paragraph 0030) since these are known times for changing the pressure (paragraphs 0102 and 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the time be 150 or 200 ms, as taught by Estes, since these are known times for changing the pressure (paragraphs 0102 and 0107).  As shown with Estes, these times to change the pressure are known in the art.  
Frank-Schwaibold-Estes combination fails to teach the time of 300 - 400 ms.
However, it is obvious for one of ordinary skill in the art to modify the time to be 300-400 ms since this is a mere preference of when the IPAP mode is triggered and discovering optimum or workable ranges can be done through routine experimentation.  See MPEP 2144.05 Section II Subsection A.
Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim 29 similarly discusses when a time it takes to reach V2 is longer than 250-450 ms, the pressure Pi2 is increased for the next breathing cycle.  The prior art does not disclose and/or make obvious the claimed invention above.
Claim 36 discusses the pressure generator reduces the pressure level to a lower pressure level than Pi2 only when the predefined fraction of volume V1 has flowed in a predefined time of 50-500 ms.  The prior art does not disclose and/or make obvious the claimed invention above.
Several prior art are discussed below.
Frank et al. (US 6,467,477) teaches a system and method for providing therapeutic treatment.  Although the system is able to adjust the maximum pressure or the IPAP, Frank makes no mention about the time range that Claims 28 and 29 are claiming.  Additionally, Frank does not have a control method of adjusting the pressure when the pressure increases at a time that is faster than normal or a time that is slower than normal.  Basically, Frank does not disclose a corrective ability in which the pressure delivered may not be the optimal speed.  Frank presumes that the device will function as intended.  Similarly, Claim 36 requires the predefined fraction of volume V1 needs to flow within a specific predefined time of 50-500 ms to reduce the pressure which is never discussed in Frank. Therefore, Frank does not disclose the claimed invention of Claims 28, 29, and 36.  
Schwaibold (US 2016/0067434) teaches a breathing device that utilizes tidal volume as a way to determine whether or not to increase or decrease pressure.  Although Schwaibold relies on the tidal volume, Schwaibold makes no mention about the time range that Claims 28 and 29 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T KHONG/      Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/      Supervisory Patent Examiner, Art Unit 3785